Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 3

TO

CREDIT AGREEMENT

 

This Amendment No. 3, dated as of March 18, 2014 (this “Amendment”) is entered
into among SPIRIT AEROSYSTEMS, INC., a Delaware corporation (the “Borrower”);
SPIRIT AEROSYSTEMS HOLDINGS, INC., a Delaware corporation (the “Parent
Guarantor”); each of the other Guarantors party hereto; BANK OF AMERICA, N.A.,
as Administrative Agent, and the Lenders party hereto.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Parent Guarantor and the other Guarantors identified
therein, the Lenders and Bank of America, N.A., as Administrative Agent are
parties to that certain Credit Agreement dated as of April 18, 2012 (as amended,
modified, extended, restated or otherwise supplemented from time to time,
including without limitation pursuant to that certain Amendment No. 1 dated as
of October 26, 2012 and that certain Amendment No. 2 dated as of August 2, 2013,
the “Credit Agreement”);

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and the Lenders (by action of the Requisite Lenders) have agreed to such
amendments subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

Section 1. Amendments

 

1.1                               The following definition is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“Amendment No. 3 Effective Date” means March 18, 2014.

 

1.2                               The definition of “Applicable Rate” in Section
1.01 of the Credit Agreement is amended in its entirety to read as follows:

 

“Applicable Rate” means (a) with respect to the Add-On Term Loan, the
percentage(s) per annum set forth in the Add-On Term Loan Lender Joinder
Agreement, (b) with respect to any Term B Loan, (i) 2.50%, with respect to
Eurodollar Rate Loans and (ii) 1.50%, with respect to Base Rate Loans and (c)
with respect to Revolving Loans, Swing Line Loans, Letters of Credit and the
Commitment Fee, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.01(b) or (c):

 

--------------------------------------------------------------------------------


 

Pricing
Tier

 

Total
Leverage 
Ratio

 

Commitment
Fee

 

Letter of 
Credit
Fee

 

Eurodollar
Rate Loans

 

Base Rate
Loans

 

1

 

> 3.0:1.0

 

0.45

%

2.50

%

2.50

%

1.50

%

2

 

< 3.0:1.0

but > 2.25:1.0

 

0.375

%

2.25

%

2.25

%

1.25

%

3

 

< 2.25:1.0 but

> 1.75:1.0

 

0.30

%

2.00

%

2.00

%

1.00

%

4

 

< 1.75:1.0

 

0.25

%

1.75

%

1.75

%

0.75

%

 

; provided that, notwithstanding anything to the contrary in the foregoing, at
all times during the Suspension Period, the “Applicable Rate” with respect to
Revolving Loans, Swing Line Loans, Letters of Credit and the Commitment Fee
shall be the percentage per annum set forth in Pricing Tier 1.  Any increase or
decrease in the Applicable Rate resulting from a change in the Total Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 7.01(b) or
(c); provided, however, that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Requisite
Revolving Lenders, Pricing Tier 1 shall apply with respect to Revolving Loans,
Swing Line Loans, Letters of Credit and the Commitment Fee as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.01(b) or (c) whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Total Leverage Ratio contained in
such Compliance Certificate.  Notwithstanding anything to the contrary contained
in this definition, the determination of the Applicable Rate for any period
shall be subject to the provisions of Section 2.10(b).

 

1.3                               The definition of “Indentures” in Section 1.01
of the Credit Agreement is amended in its entirety to read as follows:

 

“Indentures” means, collectively, (a) the Indenture dated as of November 18,
2010, with respect to the Borrower’s 6 ¾% Senior Notes due 2020, (b) the
Indenture dated as of September 30, 2009, with respect to the Borrower’s 7 ½%
Senior Notes due 2017, and (c) the Indenture dated as of March 18, 2014, with
respect to the Borrower’s 5 ¼% Senior Notes due 2022.

 

1.4                               In the definition of “Term B Loan Commitment”
in Section 1.01 of the Credit Agreement, the final sentence is amended to read
as follows:

 

The aggregate amount of the Lenders’ Term B Loan Commitments as of the Amendment
No. 3 Effective Date is $540,375,000.

 

1.5                               In the definition of “Term B Loan Maturity
Date” in Section 1.01 of the Credit Agreement, “April 18, 2019” is replaced with
“September 15, 2020”.

 

1.6                               In Sections 2.03 and 9.04 of the Credit
Agreement, each reference to “Requisite Lenders” therein is replaced with
“Requisite Revolving Lenders”.

 

1.7                               Section 2.05(a)(iii) of the Credit Agreement
is amended in its entirety to read as follows:

 

(iii)                               Soft Call Protection.  If any prepayment
with respect to the Term B Loan is made pursuant to this Section 2.05(a) or
otherwise within twelve (12) months

 

2

--------------------------------------------------------------------------------


 

after the Amendment No. 3 Effective Date pursuant to a Repricing Transaction,
the Borrower shall on the date of such prepayment pay to the Lenders holding a
portion of the Term B Loan a prepayment premium equal to one percent (1.00%) of
the principal amount of the Term B Loan so prepaid.

 

1.8                               Section 9.01(c) of the Credit Agreement is
amended by adding the following proviso at the end of such Section:

 

; provided that any failure to comply with Section 8.12 shall not constitute an
Event of Default with respect to the Term B Loan or any Add-On Term Loan until
the date on which the Administrative Agent or the Requisite Revolving Lenders
declare the Obligations to be immediately due and payable in accordance with the
provisions of Section 9.03; and provided further that any breach of Section 8.12
may be waived from time to time by the Requisite Revolving Lenders pursuant to
Section 11.01.

 

1.9                               Section 9.03 of the Credit Agreement is
amended by adding the following proviso at the end of such Section:

 

; provided that, notwithstanding the foregoing, (x) in the case of an Event of
Default as a result of non-compliance with Section 8.12, only the direction of
the Requisite Revolving Lenders shall be required to exercise remedies pursuant
to this Section 9.03 with respect to the Revolving Loans, Revolving Commitments,
L/C Obligations and Swing Line Loans, (y) in the event that the Revolving
Lenders (upon direction of the Requisite Revolving Lenders) have exercised their
rights pursuant to the foregoing clause (x) of this proviso, (i) only the
direction of the Requisite Term B Lenders shall be required for the Term B
Lenders to exercise remedies pursuant to this Section 9.03 with respect to the
Term B Loan following any non-compliance with Section 8.12 and (ii) only the
direction of the Requisite Add-On Lenders shall be required for the Add-On Term
Loan Lenders with respect to any given Add-On Term Loan to exercise remedies
pursuant to this Section 9.03 with respect to such Add-On Term Loan following
any non-compliance with Section 8.12.

 

1.10                        The penultimate proviso in Section 11.01 of the
Credit Agreement is amended by replacing the “and” prior to clause (iv) with a
comma and adding the following new clause (v) immediately following clause (iv):

 

and (v) only the consent of the Requisite Revolving Lenders shall be required to
amend the definitions related to the financial covenants in Section 8.12, amend
or waive the terms of the financial covenants in Section 8.12 or amend, waive,
terminate or otherwise modify the financial covenants in Section 8.12 with
respect to the occurrence of a Default or Event of Default.

 

1.11                        The final proviso in Section 11.01 of the Credit
Agreement is amended by deleting “, subject to receipt of written consent of the
Requisite Lenders,”.

 

3

--------------------------------------------------------------------------------


 

Section 2.  Conditions Precedent to the Effectiveness of this Amendment.

 

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 3 Effective Date”) by the Administrative
Agent:

 

2.1                               Executed Counterparts and Direction Letters. 
Receipt by the Administrative Agent of (a) this Amendment, duly executed by the
Borrower, the Guarantors and the Administrative Agent and (b) the consent and
direction letter to this Amendment from the Requisite Lenders, the Requisite
Revolving Lenders and each Term B Lender that will hold a portion of the Term B
Loan on and after the Amendment No. 3 Effective Date;

 

2.2                               Legal Opinions.  Receipt by the Administrative
Agent of favorable opinions of legal counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, dated as of the Amendment No. 3
Effective Date, and in form and substance reasonably satisfactory to the
Administrative Agent;

 

2.3                               No Default or Event of Default.  Immediately
before and after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing;

 

2.4                               No Material Adverse Change.  There shall not
have occurred a material adverse change since December 31, 2013 in the business,
financial condition, affairs or results of operation of the Parent Guarantor and
its Subsidiaries, taken as a whole;

 

2.5                               Litigation.  There shall not exist any action,
suit, investigation or proceeding pending or threatened in any court or before
an arbitrator or Governmental Authority that could reasonably be expected to
have a Material Adverse Effect;

 

2.6                               Organizational Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals), in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

 

(a)                                 copies of the Organizational Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the
Amendment No. 3 Effective Date, unless a secretary or assistance secretary of
such Loan Party certifies to the Administrative Agent and the Lenders that there
has been no change in such Organizational Documents from the copies thereof
(certified to be true and complete by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization) previously
delivered to the Administrative Agent in connection with the closing of the
Credit Agreement or prior amendments;

 

(b)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of authorized officers
of each Loan Party as the Administrative Agent may require evidencing the
identity, authority and capacity of each authorized officer thereof authorized
to act as an authorized officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

 

(c)                                  evidence that each Loan Party is organized
or formed and is validly existing, qualified to engage in business in its state
of organization or formation and, in jurisdictions where such certifications may
be obtained, in good standing.

 

4

--------------------------------------------------------------------------------


 

2.7                               Senior Notes.  Receipt by the Administrative
Agent of reasonably satisfactory evidence of the issuance of new senior notes
pursuant to documentation reasonably satisfactory to the Administrative Agent,
the proceeds of which will be used to refinance the Borrower’s 7 ½% senior notes
due 2017.

 

2.8                               Fees and Expenses.  Receipt by the
Administrative Agent, the Arrangers and the Lenders of any fees required to be
paid on or before the Amendment No. 3 Effective Date.  Unless waived by the
Administrative Agent, the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Amendment No. 3 Effective Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

Section 3.  Representations and Warranties

 

On and as of the Amendment No. 3 Effective Date, after giving effect to this
Amendment, the Loan Parties hereby represent and warrant to the Administrative
Agent and each Lender as follows:

 

3.1                               this Amendment has been duly authorized,
executed and delivered by each Loan Party and, assuming the due execution and
delivery of this Amendment by each of the other parties hereto, constitutes the
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally;

 

3.2                               each of the representations and warranties
contained in Article VI of the Credit Agreement and in each other Loan Document
is true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) with the same effect as if then made
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date);

 

3.3                               no Default or Event of Default has occurred
and is continuing; and

 

3.4                               after giving effect to this Amendment, neither
the modification of the Credit Agreement affected pursuant to this Amendment nor
the execution, delivery, performance or effectiveness of this Amendment (a)
impairs the validity, effectiveness or priority of the Liens granted pursuant to
any Loan Document, and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred;
or (b) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

 

Section 4.  Fees and Expenses

 

The Borrower agrees to pay promptly (and in any event on the Amendment No. 3
Effective Date) after presentation of an invoice therefor all reasonable and
documented out-of-pocket fees and expenses of the Joint Lead Arrangers
(including the reasonable and documented fees and out-of-pocket expenses of
Moore & Van Allen, PLLC) in connection with the preparation, negotiation,
execution and delivery of this Amendment.

 

5

--------------------------------------------------------------------------------


 

Section 5. Reference to the Effect on the Loan Documents

 

5.1                               As of the Amendment No. 3 Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder”, “thereof’ and words of like import), shall mean and be
a reference to the Credit Agreement, as amended hereby, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument. Each of the table of contents and lists of Exhibits and Schedules of
the Credit Agreement shall be amended to reflect the changes made in this
Amendment as of the Amendment No. 3 Effective Date;

 

5.2                               Except as expressly amended hereby or
specifically waived above, all of the terms and provisions of the Credit
Agreement and all other Loan Documents are and shall remain in full force and
effect and are hereby ratified and confirmed;

 

5.3                               The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders, the Borrower, Lead Arranger
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver or amendment of any other provision of any of the Loan Documents or for
any purpose except as expressly set forth herein; and

 

5.4                               This Amendment is a Loan Document.

 

Section 6. Execution in Counterparts

 

This Amendment may be executed by the parties hereto in several counterparts
(including by facsimile or other electronic imaging means (e.g., “.pdf” or
“.tif”), each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.

 

Section 7. Governing Law

 

THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8. Headings

 

The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.

 

Section 9. Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

Section 10. Severability

 

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

 

6

--------------------------------------------------------------------------------


 

Section 11. Successors

 

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

Section 12. Cross-References

 

References in this Amendment to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Amendment.

 

Section 13. Affirmations

 

13.1                        Each Loan Party signatory hereto hereby (a) ratifies
and affirms its obligations under the Loan Documents (including guarantees and
security agreements) executed by the undersigned and (b) acknowledges, renews
and extends its continued liability under all such Loan Documents and agrees
such Loan Documents remain in full force and effect, in each case, as modified
by this Amendment.

 

13.2                        Each Loan Party signatory hereto hereby reaffirms,
as of the Amendment No. 3 Effective Date, (a) the covenants and agreements
contained in each Loan Document to which it is a party, including, in each case,
such covenants and agreements as in effect immediately after giving effect to
this Amendment and the transactions contemplated thereby, and (b) its guarantee
of payment of the Obligations pursuant to the Guaranty and the Lien on the
Collateral securing payment of the Obligations pursuant to the Security
Documents.

 

13.3                        Each Loan Party signatory hereto hereby certifies
that, as of the date hereof (both before and after giving effect to the
occurrence of the Amendment No. 3 Effective Date), the representations and
warranties made by it contained in the Loan Documents to which it is a party are
true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) with the same effect as if then made
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date).

 

13.4                        Each Loan Party signatory hereto hereby acknowledges
and agrees that the acceptance by the Administrative Agent and each Lender shall
not be construed in any manner to establish any course of dealing on the
Administrative Agent’s or Lender’s part, including the providing of any notice
or the requesting of any acknowledgment not otherwise expressly provided for in
any Loan Document with respect to any future amendment, waiver, supplement or
other modification to any Loan Document or any arrangement contemplated by any
Loan Document.

 

13.5                        Each Loan Party signatory hereto hereby represents
and warrants that, immediately after giving effect to this Amendment, each Loan
Document, in each case as modified by this Amendment (where applicable), to
which it is a party, assuming the due execution and delivery of such Loan
Document as modified (where applicable) by each of the other parties thereto,
continues to be a legal, valid and binding obligation of the undersigned,
enforceable against such party in accordance with its terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

 

7

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

By:

/s/ Mark Suchinski

 

Name:

Mark Suchinski

 

Title:

Vice President and Corporate Controller

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

By:

/s/ Mark Suchinski

 

Name:

Mark Suchinski

 

Title:

Vice President and Corporate Controller

 

 

 

SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC.

 

 

 

By:

/s/ Mark Suchinski

 

Name:

Mark Suchinski

 

Title:

Treasurer

 

 

 

SPIRIT AEROSYSTEMS FINANCE, INC.

 

 

 

By:

/s/ Mark Suchinski

 

Name:

Mark Suchinski

 

Title:

Treasurer

 

 

 

SPIRIT AEROSYSTEMS INVESTCO, LLC

 

 

 

By:

/s/ Mark Suchinski

 

Name:

Mark Suchinski

 

Title:

Treasurer

 

 

 

SPIRIT AEROSYSTEMS NORTH CAROLINA, INC.

 

 

 

 

By:

/s/ Mark Suchinski

 

Name:

Mark Suchinski

 

Title:

Treasurer

 

 

 

SPIRIT AEROSYSTEMS OPERATIONS INTERNATIONAL, INC.

 

 

 

By:

/s/ Mark Suchinski

 

Name:

Mark Suchinski

 

Title:

Treasurer

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 3

 

--------------------------------------------------------------------------------


 

 

SPIRIT DEFENSE, INC.

 

 

 

By:

/s/ Mark Suchinski

 

Name:

Mark Suchinski

 

Title:

Treasurer

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 3

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

as Administrative Agent and Collateral Agent, on behalf of itself and each
Lender that has provided it with a duly executed consent and direction letter

 

 

By:

/s/ Kevin L. Ahart

 

Name:

Kevin L. Ahart

 

Title:

Vice President

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 3

 

--------------------------------------------------------------------------------